Citation Nr: 0022293	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1951.  The veteran died in March 1998.  The appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for the cause of the veteran's death and denied entitlement 
to dependent's education assistance under Chapter 35, Title 
38, United States Code.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in March 1998, and the immediate cause 
of death was listed as severe dehydration due to diabetes.  
End stage Alzheimer's syndrome was noted as a significant 
condition contributing to death but not related to the 
immediate cause.  No autopsy was performed.  

3.  At the time of his death, the veteran was service 
connected for paralysis of the cervical sensory branches 2-4 
and occipital nerves on the right, evaluated as 20 percent 
disabling, and residual gunshot wound scars, evaluated as 10 
percent disabling.

4.  Competent medical evidence of an etiological relationship 
between the cause of the veteran's death and his service-
connected disabilities, or any other incident of service, has 
not been presented.  

5.  At the time of his death, the veteran was not service-
connected for a permanent total service-connected disability.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. § 3.807 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect the veteran received a 
gunshot wound to the right side of the neck in February 1951.  
Clinical records reflect entry at the level of the fifth 
cervical vertebrae and exit below the mastoid process.  It 
was noted there was no artery involvement.  Involvement of 
the posterior auricular branch and cutaneous branch of the 
cervical plexus nerve was noted.  Neuropathy was also noted.  
Clinical records reflect the veteran complained of numbness 
in the right arm and hand.  It was noted that x-rays revealed 
no evidence of fracture or dislocation of the cervical spine.  

Upon VA examination dated in October 1951, the veteran 
complained of a nerve injury with numbness to the right side 
of the head, neck, and lateral aspect of the right shoulder.  
It was noted the veteran suffered a gunshot wound in February 
1951, during service.  Physical examination revealed 
congenital and total deafness in the left ear, slight 
deafness in the right ear with tinnitus, and a deviated 
septum.  It was noted the veteran reported he had always been 
deaf in the left ear.  Musculoskeletal examination revealed a 
small scar about the size of a small shirt button on the 
posterior aspect of the neck near the cervical spine.  The 
scar was described as well healed and non-tender.  Another 
scar on the lateral aspect of the right side of the neck was 
noted as well healed, non-tender, not adherent, and not 
depressed.  There was no muscle spasm of the cervical spine.  
There was some tenderness around the cervical region to 
palpation.  The examiner noted no limitation of motion in any 
direction and no pain on motion.  The right shoulder and arm 
revealed no tenderness, deformity, crepitus, atrophy, or 
limitation of motion.  Neurological evaluation revealed no 
motor paralysis, but did show sensory paralysis of the 
occipital nerves and cervical sensory branches 2-4, on the 
right.  

In a November 1951 rating decision, the RO granted 
entitlement to service connection for paralysis of the 
cervical sensory branches 2-4 and occipital nerves on the 
right, evaluated as 20 percent disabling.  The RO also 
granted entitlement to service connection for gunshot wound 
scars, evaluated as 10 percent disabling. 

A January 1961 statement from Dr. S. S, a private physician, 
reflects findings of neuralgia in the right shoulder due to 
an old gunshot wound, paralysis of the occipital nerve on the 
right, and sensory changes on the right.  

Upon VA examination dated in March 1961, the veteran 
complained that the right side of his head felt like it was 
swollen with pain radiating down his neck, shoulders, and 
back.  The veteran also reported being diagnosed with an 
ulcer in 1956.  Orthopedic evaluation revealed a markedly 
faded scar on the right side of the posterior aspect of the 
neck and another scar on the mastoid region described as well 
healed, non-tender, not adherent, and considerably faded.  
The cervical lordosis was noted as essentially preserved.  
The veteran held his neck rather stiff and rigid, but he was 
able to move the neck relative to flexion and extension in 
the normal range.  The same was noted for rotation.  There 
was mild limitation of lateral bending to the left side.  
Movements of the shoulder joint in all of the various planes 
right and left were entirely normal.  There were no signs of 
any chronic or acute joint disease.  Muscles were well 
developed and measurements revealed no atrophy.  The grip of 
the hand was noted as normal.  

Neurological examination revealed the cranial nerves were 
intact except for loss of hearing in the left ear.  The neck 
moved freely in passive motion, but the veteran did complain 
of pain.  There was no difficulty in raising the arms above 
the head, no restriction of motion of the upper extremities.  
There was no evidence of atrophy of the upper extremities.  
The biceps, triceps, and radial reflexes were equal 
bilaterally and physiologically.  The veteran complained of 
diminution of sensation in the areas supplied by C2 to C4 on 
the right side.  There were no fibrillations and no 
fasciculations.  Neurological examination was noted as 
otherwise unremarkable.  The examiner noted there seemed to 
be a strong psychogenic component to the veteran's subjective 
symptoms in the back of his right neck.  He opined that the 
subjective pain in the right side of the veteran's neck 
extending in the region of the right occipital nerve and the 
areas supplied by the cervical nerves from the second to the 
fourth cervical region of the cord appeared to be those of 
neuralgia.  It was noted there was no motor involvement at 
that time.  Radiological examination of the cervical spine 
revealed marked degenerative disc changes between C5 and C6 
evidenced by characteristic marked narrowing of the disc 
space.  Relevant diagnoses of neuropathy, right C2 to C4, 
manifested by right occipital neuralgia and diminution of 
sensation along the upper part of the shoulder and along the 
region of the right side of the neck; residual scars from 
gunshot wounds to the right side of the neck; and 
degenerative osteoarthrosis of the cervical spine were noted.  

In an April 1961 letter to the veteran, the RO confirmed the 
prior rating decision.  

A March 1962 statement from Dr. S. S. reflects an impression 
of torticollis, due to old muscle injury with acute 
exacerbation.  It was noted that diathermy was being given 
for the veteran's complaints of neck pain, with traction.  It 
was also being given in the right shoulder area.  Penicillin 
and B complex injections were being given as a supportive 
measure.  

Upon VA examination dated in April 1962, the veteran 
complained of pain in the right side of his neck radiating 
down his right arm and hand.  He also reported having severe 
pain in his face, passing out, headaches, and a stiff neck.  
The examiner noted the objective findings were the same as in 
the previous VA examination.  He also noted the veteran 
showed no trace of torticollis, which in adults was usually 
almost exclusively based on a functional disturbance and not 
by any anatomical lesion.  The examiner further opined that 
the penicillin treatment given by the private physician was 
not indicated as the veteran showed no infection and the 
physician stated nothing about infections in his letter.  The 
examiner noted the findings from an orthopedic point of view 
were rather mild.  Neuropsychiatric examination revealed 
severe limitation of motion of the neck with weakness of the 
right shoulder and arm.  Right sensory impairment of the 
upper extremity was also noted.  Diagnoses of right cervical 
neuropathy manifested by weakness, sensory impairment, pain, 
and spasm; mild degenerative osteoarthrosis of the lower 
cervical spine; and residuals scars to the right side of the 
neck were noted.  

In a May 1962 letter to the veteran, the RO informed him that 
the evidence of record did not warrant any change in previous 
determinations.  

A January 1963 statement from Dr. S. S. reflects diagnoses of 
paralysis of the sensory cervical branches 2-4, neuralgia of 
the right occipital nerve, and residuals of gunshot wounds to 
the posterior aspect and lateral aspect of the right side of 
the back and chest.  It was noted that the veteran's neck 
pain had become more severe during the previous five to six 
days.  It was also noted that he had experienced another 
fainting spell.

A February 1963 statement from Dr. S. S. reflects the veteran 
had complained of severe pain in the right ankle.  It was 
noted that physical examination revealed swelling and 
tenderness over the navicular bone.  Range of motion was 
noted as slightly limited.  Radiological examination was 
noted as revealing "abnormal sesamoid bone, os tibiale 
externum, articulating with the navicular bone," and no 
severe evidence of arthritic changes.  An impression of 
probable early traumatic arthritis of the right foot was 
noted.  

Upon VA examination dated in April 1963, right moderate 
flattening of the arch of the foot on full weight was noted.  
There was also obvious medial bulging of the tarsal 
navicular, with tenderness.  The veteran had near normal 
range of cervical spine motion, but he complained of a 
feeling a pulling sensation.  The examiner noted no atrophy 
of the upper extremities.  Upon sensory examination, the 
veteran reported that the whole right side of his head and 
face, shoulder and upper extremity were insensitive to 
pinprick, except for a small area around the lateral elbow 
and right thumb.  The examiner noted these were very strange 
sensory findings.  He opined that the main residual of the 
veteran's in-service gunshot wound seemed to be paresthesia 
subjectively experienced by the veteran.  Diagnoses of 
residuals of a gunshot wound to the neck with residuals as 
noted including occipital neuralgia; a moderate sprain to the 
right ankle without residuals; an accessory right tarsal 
navicular bone, apparently symptomatic, congenital; fracture 
of the right ankle with traumatic arthritis, not found; and 
degenerative joint disease of the cervical spine on x-ray 
examination, unrelated to the posterior soft tissue gunshot 
wound of the neck, were noted.  

In a May 1963 rating decision, the RO denied entitlement to 
service connection for residuals of a right ankle sprain and 
an accessory right tarsal navicular bone.  Prior ratings for 
the veteran's service-connected disabilities were confirmed.  

VA treatment records dated from 1979 to 1981 reflect 
assessments of status post cervical plexus injury with 
persistent neuralgia.  The veteran was treated with Valium 
and Tylenol.  It was recommended that he wear a cervical 
collar at night.  

In a May 1982 decision, the RO confirmed the prior rating 
decisions.

In March 1988, the veteran sought service connection for loss 
of hearing.  In a June 1988 letter to the veteran, the RO 
informed him that entitlement to service connection had been 
previously denied and that he was informed of that decision 
in a November 1951 letter.  He was also informed that new and 
material evidence was required to reopen the claim.  No 
response was received by the veteran.  

The veteran died in March 1998.  The death certificate 
indicates the immediate cause of death was severe dehydration 
due to diabetes.  Other significant conditions contributing 
to death but not related to the cause were noted as end stage 
Alzheimer's syndrome.  An autopsy was not performed.  

At her November 1999 hearing before a Member of the Board, 
the appellant testified that prior to developing Alzheimer's 
syndrome, the veteran was taking Tylenol and vitamins for his 
pain.  She testified that he also took Darvon at an earlier 
time, but it was discontinued.  She stated that she felt the 
veteran's gunshot wounds and pain medication caused his 
Alzheimer's disease.  She testified that in the latter stages 
of his Alzheimer's disease, he would only eat sugar and she 
believed that caused his diabetes.  The appellant testified 
that the veteran was diagnosed with Alzheimer's syndrome 
around 1991, but she did not know when he developed diabetes.  
She stated that the veteran also suffered from ulcers and 
arthritis during his life.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991 & Supp. 2000).  Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. §  3.303(d). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  In cause of death 
cases, the first requirement for a well-grounded claim, 
evidence of a current disability, will always have been met; 
the current disability being the condition that caused the 
veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist an appellant in the 
completion of her application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The appellant contends that medication taken for the 
veteran's service-connected disabilities caused his 
Alzheimer's syndrome and that the Alzheimer's syndrome caused 
his diabetes, which caused his death.  

Following a thorough review of the evidence of record, the 
Board concludes that service connection for the cause of the 
veteran's death is not warranted.  The record reflects that 
the veteran was service-connected for paralysis of the 
cervical sensory branches 2-4 and occipital nerves on the 
right, and for residuals of gunshot wound scars.  The death 
certificate reflects the cause of the veteran's death was 
severe dehydration due to diabetes.  End stage Alzheimer's 
disease was noted as a significant condition contributing to 
death.  The Board recognizes the appellant's contentions that 
the veteran's service-connected disabilities caused him to 
develop Alzheimer's syndrome and diabetes.  However, the 
record is completely devoid of any competent medical evidence 
to suggest that the veteran's service-connected disabilities, 
or any medication taken in connection therewith, caused him 
to develop Alzheimer's syndrome and/or diabetes.  As stated 
by the Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the appellant possesses any 
medical expertise.  Thus, her lay medical assertions to the 
effect that the veteran's service-connected disabilities 
caused the veteran's death have no probative value.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The record is silent for any competent, probative, or 
credible evidence that diabetes or Alzheimer's syndrome was 
present until many years after the veteran's military 
service, that it was caused by any incident of the veteran's 
active service, or that it was otherwise related to his 
service or service-connected disabilities in any way.  In the 
absence of such evidence, the appellant's claim is not well 
grounded and must be denied.  

In regard to the appellant's claim of entitlement to 
educational assistance under 38 U.S.C.A. Chapter 35, a child 
or surviving spouse of the veteran will have basic 
eligibility for benefits where the veteran was discharged 
under other than dishonorable conditions, and had a permanent 
total service connected disability in existence at the date 
of the veteran's death; or where the veteran died as a result 
of a service connected disability.  See 38 C.F.R. § 3.807(a).  
In this case, the veteran was not service-connected for a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds the appellant has not met the 
conditions for eligibility for dependent's educational 
assistance under Chapter 35, Title 38, United States Code.  
See 38 C.F.R. § 3.807.

Finally, the Board notes that the appellant has not alleged 
that the veteran was in receipt of, or entitled to receive 
compensation at the time of his death, for a service-
connected disablement that either was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  Thus, 
contemplation of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are 
not warranted.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


